Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on December 28, 2020 has been entered. Claims 2 – 4, 6 – 7, 9 – 12, 14 and 20 – 21 have been amended. Claims 1, 5, 8, 15 and 19 have been canceled. No claims have been added. Claims 2 – 4, 6 – 7, 9 – 14, 16 – 18 and 20 – 21 are still pending in this application, with claims 6, 14 and 20 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4, 6 – 7, 9 – 14, 16 – 18 and 20 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Leesst et al. (US Patent Application Publication 2013/0271591, IDS), hereinafter referred as Van Leesst, in view of Tasli et al. (European Application Publication EP 2 960 862, IDS), hereinafter referred as Tasli.

Regarding claim 6, Van Leesst discloses a remote photoplethysmography (rPPG) system for monitoring by a computer system of at least one physiological parameter of a [abstract, 0064] unobtrusive monitoring of vital signs, such as, by way of example, heartbeat, heart rate variability and respiratory rate, using a sensor, such as a camera, or remote photo-plethysmography devices), the rPPG system comprising a processor subsystem ([0021], detector means and the converter means, are embodied by a processing unit) to: 
electronically receive, at the computer system, a first image data set from an optical imaging element, the first image data set being representative of a series of consecutive images of at least a portion of the living body (Fig. 1, [0015], interface for receiving a data stream derivable from electromagnetic radiation emitted or reflected by an object, the data stream comprising a continuous or discrete characteristic signal including physiological information, the physiological information being representative of at least one at least partially periodic vital signal; [0033], sensor means comprises a camera adapted for capturing a signal within a signal space selected from the group consisting of RGB, sRGB, Rg chromaticity, HSV, HSL, CMYK, YPbPr, YCbCr, and xvYCC); 
convert, by the computer system, the first image data set from a first color space to a second color space to generate a second image data set including first channel data comprising a luminance component and second channel data comprising a chromatic component ([0042 - 0043], signal space is a normalized two-dimensional color space, wherein a luminance normalization and a color normalization is carried out); and 
process, by the computer system, the second channel data to monitor the at least one physiological parameter of the living body ([0015], interface for receiving a data stream derivable from electromagnetic radiation emitted or reflected by an object, the data stream comprising a continuous or discrete characteristic signal including physiological information, the physiological information being representative of at least one at least partially periodic vital signal);
automatically determining, by the computer system, a region of interest (ROI) of the living body in the first image data set and tracking, by the computer system, the ROI through at least some consecutive images of the series of consecutive images ([0068], pixel averages or the region of interest can be calculated and analyzed so as to determine at least partially periodic variations of the signal. The area of interest can be selected manually or by carrying out algorithms addressed to a detection of highly-representative skin regions; [0086], insofar the color change H,(x, t) is not affected by a time-varying spectrum of the illumination; [0083-0088], regarding calculating the data over time from the ROI).  
However, Van Leesst fails to explicitly disclose the system wherein initialize, by the computer system, the ROI based on a first image of the series of consecutive images; and reinitialize, by the computer system, the ROI after a predetermined number of images of the series of consecutive images.  
However, in a similar field of endeavor Tasli discloses a photoplethysmography system for analyzing a human face (abstract). In addition, Tasli discloses the system wherein initialize the ROI based on a first image of the series of consecutive images ([0048 - 0050], if the region of interest (ROI) definition is available from the previously captured frame, system conducts a search 220 for the same region on the current frame; If the previous ROI is not available, the analysis is reset 300 and a new frame is captured 110); and reinitialize the ROI after a predetermined number of images of the series of consecutive images ([0051], If the previous ROI is available, but signal buffer 230 is not filled properly, new frame capture module is started and a new frame is captured 110 without resetting the parameters. This is because the system requires a predefined number of frames before performing an accurate vital sign analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Leesst, and initialize the ROI based on a first image of the series of consecutive images; and reinitialize the ROI after a predetermined number of images of the series of consecutive images. The motivation for doing this is that ensuring that the signals from the ROI accurately reflect the vital signs of the patient and resetting the ROI as needed based on patient movement or signal loss.

Regarding claim 2 (depends on claim 6), Van Leesst discloses the system wherein the first color space comprises an RGB color space ([0033], RGB).  

Regarding claim 3 (depends on claim 6), Van Leesst discloses the system wherein the second color space comprises at least one of: a CIELab color space, wherein the first channel data comprises L* channel data, and the second channel data comprises at least one of a* channel data or b* channel data; or a YCbCr color space, wherein the first channel data comprises Y* channel data, and the second channel data comprises at least one of Cb* channel data or Cr* channel data ([0033], YCbCr; [0042 - 0043], signal space is a normalized two-dimensional color space, wherein a luminance normalization and a color normalization is carried out).  

Regarding claim 4 (depends on claim 6), Van Leesst discloses the system wherein the at least one physiological parameter comprises at least one of breathing pattern, respiration rate, or heart rate ([0015], interface for receiving a data stream derivable from electromagnetic radiation emitted or reflected by an object, the data stream comprising a continuous or discrete characteristic signal including physiological information, the physiological information being representative of at least one at least partially periodic vital signal; [0037], extracting information the at least one at least partially periodic vital signal is selected from the group consisting of heart beat, respiration rate, and heart rate variability).  

Regarding claim 7 (depends on claim 6), Van Leesst fails to explicitly disclose the computer system wherein removes one or more consecutive images of the series of consecutive images if a number of identified feature points in the ROI in the one or more consecutive images is below a predetermined threshold.
However, in a similar field of endeavor Tasli discloses a photoplethysmography system for analyzing a human face (abstract). In addition, Tasli discloses the system wherein removes one or more consecutive images of the series of consecutive images if a number of identified feature points in the ROI in the one or more consecutive images is below a predetermined threshold ([0048 - 0050], if the region of interest (ROI) definition is available from the previously captured frame, system conducts a search 220 for the same region on the current frame; If the previous ROI is not available, the analysis is reset 300 and a new frame is captured 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Leesst, and removes one or more consecutive images of the series of consecutive images if a number of identified feature points in the ROI in the one or more consecutive images is below a predetermined threshold. The motivation for doing this is that ensuring that the signals from the ROI accurately reflect the vital signs of the patient and resetting the ROI as needed based on a reduced number or confidence threshold of identified facial landmarks.

Regarding claim 14, Van Leesst discloses a method for remote photoplethysmography (rPPG) monitoring by a computer system ([abstract, 0064] unobtrusive monitoring of vital signs, such as, by way of example, heartbeat, heart rate variability and respiratory rate, using a sensor, such as a camera, or remote photo-plethysmography devices), the method comprising: 
electronically receiving, at the computer system, a first image data set from an optical imaging element, the first image data set being representative of a series of consecutive images of at least a portion of a living body (Fig. 1, [0015], interface for receiving a data stream derivable from electromagnetic radiation emitted or reflected by an object, the data stream comprising a continuous or discrete characteristic signal including physiological information, the physiological information being representative of at least one at least partially periodic vital signal; [0033], sensor means comprises a camera adapted for capturing a signal within a signal space selected from the group consisting of RGB, sRGB, Rg chromaticity, HSV, HSL, CMYK, YPbPr, YCbCr, and xvYCC); 
474418609.1Attorney Docket No. 055743-635003 M17-008L-US1-a$converting, by the computer system, the first image data set from a first color space to a second color space to generate a second image data set including first channel data comprising a luminance component and second channel data comprising a chromatic component ([0042 - 0043], signal space is a normalized two-dimensional color space, wherein a luminance normalization and a color normalization is carried out); 
processing, by the computer system, the second channel data to monitor at least one physiological parameter of the living body ([0015], interface for receiving a data stream derivable from electromagnetic radiation emitted or reflected by an object, the data stream comprising a continuous or discrete characteristic signal including physiological information, the physiological information being representative of at least one at least partially periodic vital signal); 
automatically determining, by the computer system, a region of interest (ROI) of the living body in the first image data set, and tracking, by the computer system, the ROI through at least some consecutive images of the series of consecutive images ([0068], pixel averages or the region of interest can be calculated and analyzed so as to determine at least partially periodic variations of the signal. The area of interest can be selected manually or by carrying out algorithms addressed to a detection of highly-representative skin regions; [0086], insofar the color change H,(x, t) is not affected by a time-varying spectrum of the illumination; [0083-0088], regarding calculating the data over time from the ROI).
However, Van Leesst fails to explicitly disclose the computer system removes one or more consecutive images of the series of consecutive images if a number of identified feature points in the ROI in the one or more consecutive images is below a predetermined threshold.
However, in a similar field of endeavor Tasli discloses a photoplethysmography system for analyzing a human face (abstract). In addition, Tasli discloses the system wherein removes one or more consecutive images of the series of consecutive images if a number of identified feature points in the ROI in the one or more consecutive images is below a predetermined threshold ([0048 - 0050], if the region of interest (ROI) definition is available from the previously captured frame, system conducts a search 220 for the same region on the current frame; If the previous ROI is not available, the analysis is reset 300 and a new frame is captured 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Leesst, and removes one or more consecutive images of the series of consecutive images if a number of identified feature points in the ROI in the one or more consecutive images is below a predetermined threshold. The motivation for doing this is that ensuring that the signals from the ROI accurately reflect the vital signs of the patient and resetting the ROI as needed based on a reduced number or confidence threshold of identified facial landmarks.



Regarding claim 12 (depends on claim 14), Van Leesst discloses the method further comprising automatically determining, by the computer system, a region of interest (ROI) of the living body in the first image data set, and tracking, by the computer system, the ROI through at least some consecutive images of the series of consecutive images ([0068], pixel averages or the region of interest can be calculated and analyzed so as to determine at least partially periodic variations of the signal. The area of interest can be selected manually or by carrying out algorithms addressed to a detection of highly-representative skin regions; [0086], insofar the color change H,(x, t) is not affected by a time-varying spectrum of the illumination; [0083-0088], regarding calculating the data over time from the ROI).  

Regarding claim 13 (depends on claim 12), Van Leesst fails to explicitly disclose the method further comprising: initializing, by the computer system, the ROI based on a first image of the series of consecutive images; and reinitializing, by the computer system, the ROI after a predetermined number of images of the series of consecutive images.
However, in a similar field of endeavor Tasli discloses a photoplethysmography system for analyzing a human face (abstract). In addition, Tasli discloses the system wherein initialize the ROI based on a first image of the series of consecutive images ([0048 - 0050], if the region of interest (ROI) definition is available from the previously captured frame, system conducts a search 220 for the same region on the current frame; If the previous ROI is not available, the analysis is reset 300 and a new frame is captured 110); and reinitialize the ROI after a predetermined number of images of the series of consecutive images ([0051], If the previous ROI is available, but signal buffer 230 is not filled properly, new frame capture module is started and a new frame is captured 110 without resetting the parameters. This is because the system requires a predefined number of frames before performing an accurate vital sign analysis.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Leesst, and initialize the ROI based on a first image of the series of consecutive images; and reinitialize the ROI after a predetermined number of images of the series of consecutive images. The motivation for doing this is that ensuring that the signals from the ROI accurately reflect the vital signs of the patient and resetting the ROI as needed based on patient movement or signal loss.

Regarding claims 16 – 18, they are corresponding to claims 2 – 4, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 2 – 4.

Regarding claims 20 – 21, they are corresponding to claims 6 – 7, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 6 – 7.

Response to Arguments
In the remarks filed on December 28, 2020, the Applicant's stated that amended claims are allowable. However, after a research, Van Leesst in view of Tasli still teaches the claimed limitations. Therefore, claims 2 – 4, 6 – 7, 9 – 14, 16 – 18 and 20 – 21 are still unpatentable over Van Leesst in view of Tasli.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668